OPINION — AG — 59 O.S. 1971 1315 [59-1315], WHICH PROHIBITS CERTAIN PERSONS FROM HOLDING A BAIL BOND LICENSE, DOES NOT, AS A MATTER OF LAW, PROHIBIT A SPOUSE OR CLOSE AFFILIATE OF PERSONS LISTED THEREIN FROM HOLDING A LICENSE; HOWEVER, IT IS A QUESTION OF FACT AS TO WHETHER THE BAIL BONDSMAN SPOUSE OR AFFILIATE HAS PROVIDED A BENEFIT ENURING TO ONE LISTED IN EXCHANGE FOR THE EXECUTION OF A BAIL BOND. THE INSURANCE COMMISSIONER MAY TAKE ACTION TO DENY, SUSPEND OR FORFEIT A LICENSE OF THAT BAIL BONDSMAN SPOUSE OR AFFILIATE IN COMPLIANCE WITH 59 O.S. 1971 1310 [59-1310], ET SEQ., WHEN IT IS FACTUALLY ESTABLISHED THAT A DIRECT OR INDIRECT BENEFIT FLOWS TO A MEMBER OF THE PROHIBITED CLASS. CITE: 59 O.S. 1971 1315 [59-1315] (PROFESSIONS AND OCCUPATIONS, BAIL BONDS) (WILLIAM ROY HOLTON JR)